Citation Nr: 1328180	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  07-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a left shoulder injury.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to November 1985 and from January 1991 to March 1991, with additional active service in the U.S. Army Reserves from January 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The case was most recently before the Board in March 2011, at which time the Board remanded the claims to the RO via the Appeals Management Center for additional development and adjudicative action.  The case has now been returned to the Board for appellate review.

As noted in the March 2011 Remand, the Veteran was granted a separate, 10 percent evaluation for instability of the right knee in an October 2008 rating decision.  However, as previously noted in the previous Remand, the 10 percent rating for right knee instability constitutes a distinct and separate award from the service-connected knee issue currently on appeal.  See 38 C.F.R. § 4.14 (2012); 62 Fed. Reg. 63604 (1997); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 09-98 (August 14, 1998).  See also, Degemetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  As the Veteran has not appealed the initial, separate 10 percent rating for his right knee instability, the issue is not before the Board and is not considered to be part of the present right knee claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In its March 2011 Remand, the Board acknowledged the Veteran's claims essentially that his service-connected left shoulder and right knee disabilities had gotten worse since the disabilities were last evaluated during an August 2006 VA examination.  Therefore, the Board directed that the Veteran be scheduled for appropriate examinations to determine the current severity of the claimed disabilities.

Subsequently, the Veteran was scheduled for VA examinations for his left shoulder and right knee disabilities on April 5, 2011.  The Veteran failed to report to the examinations.  However, the record includes a letter dated on April 11, 2011 notifying the Veteran of the April 5, 2011 examination.  Thus, on its face, the notice letter appears to have been mailed after the examinations were scheduled to have taken place, making it impossible for the Veteran to appear for the examinations.  

Based on the date reflected in the notice of examination letter, the record does not show that the Veteran received adequate prior notice of the scheduled VA examinations.  Here, the Board highlights that the overall purpose of the March 2011 Remand was not only to schedule the Veteran for examinations, but to also provide him with adequate prior notice of when the examinations were scheduled to occur.  The failure of VA to provide a veteran with reasonable advance notice of a scheduled examination is a significant due process defect that is prejudicial to the claimant.  Thus, the Board finds that the Veteran should be scheduled for another VA examination(s) in accordance with its March 2011 Remand directives.  The Veteran must be contacted at his proper address and informed of the time and place of any such examination prior to the date of the examination.

In this regard, the Board notes that the claims file indicates that the Veteran may have changed his address since the time of March 2011 Remand.  The record reflects that an April 2012 notice letter, sent to the address that was of record at the time of the Remand, informing the Veteran that his claims file had been returned to the Board was returned as undeliverable in April 2012.  Thereafter, the RO obtained a different address for the Veteran, to which the RO mailed a copy of the supplemental statement of the case (SSOC).  The SSOC has not been returned as undeliverable.  However, in a June 2013 Written Brief Presentation, the Veteran's representative seems to assert that the address that was of record at the time of the March 2011 Remand is still valid.  Given this, the RO or the AMC should contact the Veteran and/or his representative to confirm his current address to ensure that all correspondence regarding his appeal reaches him in a timely manner, such as notification of the time and place of any such examination.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to verify the Veteran's current address and ensure that it is updated in VA systems, including the VA Health System.

2.  Obtain any outstanding VA and private treatment records relevant to the claims on appeal and associate the records with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file, and the Veteran must be informed in writing.

3.  After completion of the above, schedule the Veteran for an orthopedic examination(s) to determine the current severity of his service-connected left shoulder and right knee disabilities.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file must be reviewed in conjunction with the examination(s).  The examiner must provide a detailed review of the Veteran's history, current complaints, and the severity and extent of symptomatology associated with his service-connected left shoulder and right knee disabilities.  All indicated tests and studies deemed appropriate by the examiner, to include x-rays, must be accomplished and all clinical findings should be reported in detail.  

The examiner must conducted range of motion studies using a goniometer and report the Veteran's range of motion for the left shoulder and right knee in degrees.  The examiner must discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with use, and provide an opinion as to how these factors result in any limitation of motion.

The examiner should indicate whether the Veteran describes flare-ups of pain, and if so, provide an opinion as to whether there would be additional limitations on the functional ability during flare-ups.  If feasible, the examiner should express any additional limitations due to flare-ups in terms of additional degrees of limitation of motion during flare-ups.

The examiner must provide the ration for any opinion provided.  

If the examiner is unable to comment on any of the above questions, the examiner must explain why comments/an opinion cannot be provided.

4.  Advise the Veteran of the importance of reporting to the scheduled VA examination(s) and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655.  The Veteran must be provided with adequate notice of the examination(s) prior to the date of the actual examination(s).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination(s) must be included in the claim folder and must reflect that it was sent to his last known address of record.  If he fails to report to any examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Thereafter, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  Then, readjudicate the Veteran's claims.  If the decision with respect to either claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


